DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-21-21 has been entered.
Applicant’s amendment filed on 1-21-21 has been entered.  Claims 1-5, 8, 12, 15-16, 20, 37-38, 41, 43 and 62-65 have been amended.  Claims 7, 9 and 21 have been canceled.  Claims 66-69 have been added.  Claims 1-5, 8, 12, 15-16, 20, 37-38, 41, 43 and 62-69 are pending.
Claims 1-5, 8, 12, 15-16, 20, 62-69 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-21-21 and 4-14-21 was filed after the mailing date of the Final Office Action on 9-22-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12, 16, 20 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujica et al., May 25, 2017 (US 20170142943 A1).
Claims 12, 16, 20 and 64 are directed to a genetically modified mouse whose genome comprises a replacement of one or more nucleotide in exon 1 of an endogenous PD-1 gene with a sequence encoding a human or humanized PD-1 at an endogenous PD-1 gene locus, wherein the mouse expresses the human or humanized PD-1 protein on the surface of one or more spleen cells after the mouse is stimulated by an anti-CD3 antibody.  Claim 16 specifies the mouse has one or more cells expressing a humanized PD-1 having a humanized extracellular region, a 
Regarding claims 12, 16, 20 and 64, Mujica teaches a method of making a non-human animal expressing a Lag-3 protein from an endogenous Lag-3 locus and further comprises a step of placing a genomic fragment into an endogenous Pdcd1 gene of the non-human embryonic stem cells, said genomic fragment comprises a nucleotide sequence encoding a human PD-1 protein in whole or in part (e.g. [0031]).  In some embodiment, a human portion of a PD-1 protein comprises substantially the extracellular domain of a human PD-1 protein, and in some embodiment, an endogenous portion of a PD-1 protein comprises an intracellular portion and/or a transmembrane portion of an endogenous PD-1 protein (e.g. [0053]).  Activated splenocytes from homozygous humanized PD-1 mice was stained with antibody to human PD-1 and mouse PD-1 (e.g. [0065]) (For claim 20).  The human portion and the endogenous portion are operably linked to an endogenous Pdcd1 promoter.  The non-human animals comprises a Pdcd1 gene that include genetic material that encodes substantially all of the extracellular domain of a human PD-1 protein (27-169 or 26-169 of a human PD-1 protein) (e.g. [0164]).  Spleens were harvested and processed from wild type, humanized Lag-3 mice, humanized PD-1 mice and double humanized Lag3xPD1 mice into single suspension, and the cells are plated in 96-well plates and stimulated with anti-CD3 and anti-CD28 antibodies (e.g. [0216]).  Activated CD4+ T cells from single humanized Pdcd1 mice express humanized PD-1 and mouse Lag-3 but lack expression of mouse PD-1 and human LAG-3 (e.g. [0217]).  Mujica teaches an endogenous sequence can be disrupted by insertion or replacement, and the replacement nucleic acid sequence can comprise 
Mujica does not specifically teach the mouse is stimulated by an anti-CD3 antibody. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to stimulate the transgenic mouse with anti-CD3 antibody to check the expression of the human PD-1 protein on the surface of the spleen cells of said transgenic mouse because Mujica teaches spleens were harvested and processed from humanized PD-1 mice into single suspension, and the cells are plated in 96-well plates and stimulated with anti-CD3 and anti-CD28 antibodies, and Mujica shows expression of human PD-1 protein on the CD4+ T cells of the spleen cells.  Since Mujica teaches stimulating the spleen cells with anti-CD3 antibody in vitro and it was well known in the art to stimulate a mouse with an antigen to induce immune response in the splenic cells, it would be obvious for one of ordinary skill in the art to stimulate the transgenic mouse comprising humanized pdcd1 gene (encoding PD-1 protein) with anti-CD3 antibody so as to induce immune response in the spleen, 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to activate CD4+ T cells from single humanized Pdcd1 mice to express humanized PD-1 protein as taught by Mujica with reasonable expectation of success.

Claims 1-2, 5, 8, 12, 15-16, 20 and 62-67 are rejected under 35 U.S.C. 103 as being unpatentable over Burova et al., 2018 (US 20180206462 A1, effective filing date, 6-19-14).
Claims 1-2, 5, 8 and 62-63 and 65-67 are directed to a genetically modified mouse whose genome comprises an insertion of a sequence encoding a human or humanized PD-1 downstream of an endogenous PD-1 gene 5’ UTR at an endogenous PD-1 gene locus, wherein the mouse expresses the human or humanized PD-1 protein on the surface of one or more spleen cells after the mouse is stimulated by an anti-CD3 antibody.  Claim 2 specifies the sequence encoding the human or humanized PD-1 is operably linked to an endogenous regulatory element.  Claim 5 specifies the sequence encoding the human or humanized PD-1 is operably linked to a polyA signal sequence.  Claim 8 specifies the mouse does not express endogenous PD-1.  Claim 62 specifies the mouse genome further comprises a deletion of one or more nucleotides in exon 1 of an endogenous PD-1 gene at the endogenous PD-1 gene locus.  Claim 63 specifies the mouse 
Claims 12, 15-16, 20 and 64 are directed to a genetically modified mouse whose genome comprises a replacement of one or more nucleotide in exon 1 of an endogenous PD-1 gene with a sequence encoding a human or humanized PD-1 at an endogenous PD-1 gene locus, wherein the mouse expresses the human or humanized PD-1 protein on the surface of one or more spleen cells after the mouse is stimulated by an anti-CD3 antibody.  Claim 15 specifies the sequence encoding the human or humanized PD-1 is downstream of the entire 5’UTR at the endogenous PD-1 locus.  Claim 16 specifies the mouse has one or more cells expressing a humanized PD-1 having a humanized extracellular region, a mouse transmembrane region and a mouse cytoplasmic region.  Claim 20 specifies the mouse is homozygous with respect to the replacement at the endogenous PD-1 gene locus.  Claim 64 specifies the mouse genome comprises one or more endogenous exons of the endogenous PD-1 gene downstream of the sequence encoding the human or humanized PD-1.
Burova teaches making and using of a non-human animal comprising a humanization of a programmed cell death 1 (Pdcd1) gene, and the non-human animal expresses a PD-1 protein including a human potion and an endogenous portion (e.g. Abstract).  A non-human animal having a humanized Pdcd1 gene and producing a human or humanized PD-1 protein is desirable (e.g. [0004]).  The Pdcd1 gene of a non-human animal encodes a PD-1 protein that contains an extracellular domain of a human PD-1 protein (e.g. [0005]) (For claims 16 and 66).  An said genomic fragment comprises a nucleotide sequence encoding a human PD-1 protein in whole or in part (e.g. [0028]) (For claim 67).  A disruption may achieve or represent an insertion, deletion, substitution or replacement, and insertion may include the insertion of entire genes or gene fragments (e.g. 
When a humanized Pdcd1 locus comprise non-human Pdcd1 exons 1, 4 and 5, a human Pdcd1 exon 2 and a Pdcd1 exon 3, which comprises a human portion and a non-human portion, it is apparent that the mouse genome comprises one or more endogenous exons of the endogenous PD-1 gene downstream of the sequence encoding the human or humanized PD-1 (For claims 63-64).  The CD8+ T cell is obtained from activated spleen cells by anti-CD3 antibody, thus, the CD8+ T cell is a spleen cell.  When a humanized Pdcd1 locus comprise non-human Pdcd1 exons 1, 4 and 5, a human Pdcd1 exon 2 and a Pdcd1 exon 3, which comprises a human portion and a non-human portion, it is apparent that the humanized PD-1 having a humanized extracellular region, a mouse transmembrane region and a mouse cytoplasmic region (For claims 16 and 66).  
Burova does not specifically teach the mouse is stimulated by an anti-CD3 antibody, the mouse does not express endogenous PD-1 (claim 8) or the mouse genome further comprises a deletion or one or more nucleotides in exon 1 of an endogenous PD-1 gene at the endogenous PD-1 gene locus (claim 62). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to stimulate the transgenic mouse with anti-CD3 antibody to check the expression of the human PD-1 protein on the surface of the spleen cells of 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce transgenic mouse that does not express endogenous PD-1 protein or the mouse genome further comprises a deletion or one or more nucleotides in exon 1 of an endogenous PD-1 gene at the endogenous PD-1 gene locus because Burova teaches insertion of human nucleotide sequence, such as whole human Pdcd1 gene sequence, into an endogenous Pdcd1 gene locus or replacement with the human nucleic acid sequence to replace rodent sequence such as a mouse sequence.  When the endogenous mouse Pdcd1 gene sequence is replaced with the human Pdcd1 gene sequence, it would be obvious to one of ordinary skill in the art that the mouse does not express endogenous PD-1 protein.  When 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to activate CD8+ T cells from single humanized Pdcd1 mice to express humanized PD-1 protein as taught by Burova with reasonable expectation of success.

Claims 1, 3-4 and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burova et al., 2018 (US 20180206462 A1, effective filing date, 6-19-14) as applied to claims 1-2, 5, 8, 12, 15-16, 20 and 62-67 above, and further in view of Burova et al., 2015 (GeneSeq Accession No. BCK42308, Computer printout, pages 268-270) (Burova 2015A For SEQ ID No. 35) and Burova et al., 2015 (GeneSeq Accession No. BCK42308, Computer printout, pages 295-297) (Burova 2015B For SEQ ID No. 33).
Claims 1, 3-4 and 68-69 are directed to a genetically modified mouse whose genome comprises an insertion of a sequence encoding a human or humanized PD-1 downstream of an endogenous PD-1 gene 5’ UTR at an endogenous PD-1 gene locus, wherein the mouse expresses the human or humanized PD-1 protein on the surface of one or more spleen cells after the mouse is stimulated by an anti-CD3 antibody.  Claim 3 specifies the sequence encoding a human or humanized PD-1 comprises a sequence encoding an amino acid sequence that is at least 80% identical to SEQ ID No. 35.  Claim 4 specifies the sequence encoding a human or humanized PD-1 comprises a sequence encoding an amino acid sequence that is at least 80% identical to 
Burova teaches making and using of a non-human animal comprising a humanization of a programmed cell death 1 (Pdcd1) gene, and the non-human animal expresses a PD-1 protein including a human potion and an endogenous portion (e.g. Abstract).  A non-human animal having a humanized Pdcd1 gene and producing a human or humanized PD-1 protein is desirable (e.g. [0004]).  The Pdcd1 gene of a non-human animal encodes a PD-1 protein that contains an extracellular domain of a human PD-1 protein (e.g. [0005]) (For claims 16 and 66).  An endogenous portion comprises an intracellular portion of an endogenous PD-1 protein and further comprises a transmembrane portion of an endogenous PD-1 protein (For claims 16 and 66).  The endogenous Pdcd1 gene comprises endogenous Pdcd1 exons 1, 4 and 5 or further comprises an endogenous Pdcd1 exon 3 in whole or in part (e.g. [0007], [0009]).  The humanized Pdcd1 locus comprises 5’ and 3’ non-human Pdcd1 untranslated regions (UTRs) flanking the one or more exons of a human Pdcd1 gene, and the humanized Pdcd1 locus is under the control of an endogenous rodent promoter (e.g. [0011]) (For claims 1, 2, 15 and 65).  A humanized Pdcd1 locus can comprise non-human Pdcd1 exons 1, 4 and 5, a human Pdcd1 exon 2 and a Pdcd1 exon 3, which comprises a human portion and a non-human portion (e.g. [0012]).  The non-human animal is a rat or a mouse (e.g. [0051], [0160]).  Spleens were harvested and processed from a mouse heterozygous for humanization of an endogenous Pdcd1 gene into single cell suspensions and the cells were plated in 96-well plates.  The cells were stimulated with anti-CD3 and anti-said genomic fragment comprises a nucleotide sequence encoding a human PD-1 protein in whole or in part (e.g. [0028]) (For claim 67).  A disruption may achieve or represent an insertion, deletion, substitution or replacement, and insertion may include the insertion of entire genes or gene fragments (e.g. [0070]).  A replacement nucleic acid sequence can be a homolog or ortholog of the replaced nucleic acid sequence, and the replacement nucleic acid sequence is a human nucleic acid sequence and the replaced sequence is a rodent sequence such as a mouse sequence (e.g. [0086]).
When a humanized Pdcd1 locus comprise non-human Pdcd1 exons 1, 4 and 5, a human Pdcd1 exon 2 and a Pdcd1 exon 3, which comprises a human portion and a non-human portion, it is apparent that the mouse genome comprises one or more endogenous exons of the endogenous PD-1 gene downstream of the sequence encoding the human or humanized PD-1 (For claims 63-64).  The CD8+ T cell is obtained from activated spleen cells by anti-CD3 antibody, thus, the CD8+ T cell is a spleen cell.  When a humanized Pdcd1 locus comprise non-human Pdcd1 exons 1, 4 and 5, a human Pdcd1 exon 2 and a Pdcd1 exon 3, which comprises a human portion and a non-human portion, it is apparent that the humanized PD-1 having a humanized extracellular region, a mouse transmembrane region and a mouse cytoplasmic region (For claims 16 and 66).  

Burova 2015A discloses a human programmed cell death protein 1 (Pdcd1) gene (SEQ ID No. 3), comprising nucleotide 69 to nucleotide 932 that encodes an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 35.
Burova 2015B discloses a human programmed cell death protein 1 (Pdcd1) gene (SEQ ID No. 3), comprising nucleotide 69 to nucleotide 932 that encodes an amino acid sequence that is 80.1% identical to the amino acid sequence of SEQ ID No. 33.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the sequence encoding an amino acid sequence that is at least 80% identical to SEQ ID NO. 33 or 35, or the sequence encoding an amino acid sequence that is at least 90% or at least 95% identical to SEQ ID NO. 33 or 35 because Burova teaches using a human nucleotide sequence encoding human PD-1 protein to insert into or replace the sequence at an endogenous mouse Pdcd1 gene locus in order to make a transgenic mouse expressing humanized PD-1 protein.  Since Burova 2015A teaches a human Pdcd1 gene sequence encoding an amino acid sequence that is 100% identical to SEQ ID No. 35 and Burova 2015B teaches a human Pdcd1 gene sequence encoding an amino acid sequence that is 80.1% identical to SEQ ID No. 33, it would be obvious for one of ordinary skill in the art to use the human Pdcd1 gene sequences taught by Burova 2015A and Burova 2015B in the method 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to genetically modify embryonic stem cells and to produce humanized transgenic mice as taught by Burova with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632